Whereas by a former Order of this Court of the 18th May 1745 made upon hearing the Complainants Exceptions to the Defendants Answer argued arid debated by Counsel on both Sides, It was then Ordered that the Defendants should amend their said Answer and make full perfect and Sufficient Answer to the Complainants Bill of Complaint in three months from that time; Now upon Motion this day made to this Court by the Attorney General of Counsel for the Complainant, Praying that an Attachment might issue against the Defendant Elizabeth Gibbes the only Surviving Executrix of Paul Jenys for want of an Answer being put in to the Complainants Bill pursuant to the Said Order of May 1745 Whereupon and on Hearing Mr. Rutledge of Counsel for the Defendant It is Ordered by this Court, That an Attachment do issue against the said Elizabeth Gibbes agreeable to the Motion now made, Unless the said Elizabeth Gibbes Do on or before the time appointed for holding this Court in November next put in a further better more full and perfect Answer and Account to the Complainant’s said Bill of Complaint agreeable to the Tenor of the said Exceptions which were by this Court held good and allowed in May 1745, as aforesaid.
Alexr Stewart Deputy Register in Chancery